 


109 HR 1292 IH: To make technical corrections to the Veterans Benefits Improvement Act of 2004.
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1292 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Buyer (for himself and Mr. Evans) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To make technical corrections to the Veterans Benefits Improvement Act of 2004. 
 
 
1.Technical corrections to Veterans Benefits Improvement Act of 2004Section 2101 of title 38, United States Code, as amended by section 401 of the Veterans Benefits Improvement Act of 2004 (Public Law 108–454; 118 Stat. 3614), is amended— 
(1)by redesignating subsection (c) as subsection (d);  
(2)by inserting after subsection (b) a new subsection (c) consisting of the text of subsection (c) of such section 2101 as in effect immediately before the enactment of such Act, modified— 
(A)in paragraph (1)— 
(i)in the first sentence, by striking paragraph (1), (2), or (3) and inserting subparagraph (A), (B), (C), or (D) of paragraph (2); and 
(ii)in the second sentence, by striking the second sentence and inserting paragraph (3); and 
(B)in paragraph (2)— 
(i)in the first sentence, by striking paragraph (1) and inserting paragraph (2); and 
(ii)in the second sentence, by striking paragraph (2) and inserting paragraph (3); and 
(3)in subsection (a)(3), by striking subsection (c) in the matter preceding subparagraph (A) and inserting subsection (d). 
2.Effective dateThe amendments made by section 1 shall take effect as of December 10, 2004, as if enacted immediately after the enactment of the Veterans Benefits Improvement Act of 2004 on that date. 
 
